                                                                    FiLEO
                                                            U.S. DISTRICT COURT
                                                               AUGUSTA DIV.
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA 20I8OCT-9 fiH 10=59
                            DUBLIN DIVISION

                                                           CLERK.   J.
                                                               SO. DiS i. UF G
EVA CHAPMAN,                         *
                                     *


     Plaintiff,                      *
                                     *        CV 318-014
     V.



ROBERT WILKIE, Secretary,            *
United States Department of          *
Veterans Affairs,                    *
                                     *


    Defendant.                       *




                                 ORDER




     Plaintiff Eva Chapman, who is proceeding pro se, initiated

this case on February 26, 2018, when she filed a form "Complaint

for Employment Discrimination."          On August 6, 2018, Defendant

Robert Wilkie, the Secretary of the United States Department of

Veterans Affairs, filed a motion to dismiss Plaintiff's claims,

pursuant to Federal Rule of Civil Procedure 12(b)(1) and (6), for

failure to exhaust administrative remedies and failure to state a

claim.     Plaintiff    timely   filed   a   responsive    brief    opposing

dismissal.     The Court has reviewed the complaint, the parties'

briefs, and    the   relevant case   law and    resolves the       matter as

follows.
                         I.       MOTION TO DISMISS STANDARD


      Federal      Rule      of    Civil     Procedure    8(a)(2)       requires   that   a

complaint contain "a short and plain statement of the claim showing

that the pleader is entitled to relief."                   The United States Supreme

Court has provided additional guidance to the Rule 8(a) analysis

in   Bell   Atlantic      Corp.         v.   Twombly,    550   U.S.     544   (2007),   and

Ashcroft     V.    Iqbal,         556    U.S.   662     (2009).         Pursuant   to   the

Twombly/Iqbal paradigm, to survive a motion to dismiss for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6),

"a complaint must contain sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its face.'"

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).                          To be

plausible, the complaint must contain "well-pleaded facts" that

"permit the court to infer more than the mere possibility of

misconduct."       Id. at 679; GeorgiaCarry.Org, Inc. v. Georgia, 687

F.3d 1244, 1254 (ll^h Cir. 2012) (stating that a plaintiff must

necessarily       "include         factual      allegations       for    each   essential

element     of    his   or    her       claim").      "Threadbare       recitals   of   the

elements     of    a    cause      of    action,   supported      by     mere   conclusory

statements, do not suffice."                  Iqbal, 566 U.S. at 678-79.           Stated

another way. Rule 8 "demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation."                  Id. at 678.

      The pleadings of a pro se plaintiff "are held to a less

stringent standard than pleadings drafted by attorneys and will.
therefore, be liberally construed."      Tannenbaum v. United States,

148 F.3d 1262, 1263 (ll^h cir. 1998).         "This leniency, however,

does not require or allow courts to rewrite an otherwise deficient

pleading in order to sustain an action."       Thomas v. Pentagon Fed.

Credit Union, 393 F. App'x 635, 637 (llth cir. 2010).



                    II.    PLAINTIFF'S COMPLAINT


     When considering a motion to dismiss, all facts set forth in

the plaintiff's complaint "are to be accepted as true and the court

limits its consideration to the pleadings and exhibits attached

thereto."   GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 {11^^ Cir.

1993).   In the instant case. Plaintiff attached to her complaint

the decision of the United States Equal Employment Opportunity

Commission, dated November 29, 2017, to affirm the Department of

Veterans Affairs final order granting summary judgment in favor of

Plaintiff's   employer    on   her   claims   of   race    and     disability

discrimination and reprisal.     (See Attachment to Compl., Doc. No.

1 (hereinafter "EEOC Decision Letter").)           Thus, for purposes of

setting forth the factual background of Plaintiff's case and the

allegations   arising     therefrom,    the   Court       refers    only   to

Plaintiff's form complaint and the EEOC Decision Letter.

     According to Plaintiff's complaint, she was employed by the

Carl Vinson VA Medical Center (the "VA") in Dublin, Georgia.               In

July or August 2012, Plaintiff applied for a Registered Nurse
position    advertised      under   Vacancy       Announcement   Number      OA-12-

709875-DP.      Plaintiff and two others applied for the position.               On

August    28,    2012,   the    three    applicants     were   referred   to    the

selecting official; however, no selection was made.                  Rather, the

position was readvertised under Vacancy Announcement Number OA-

12-736830.       Plaintiff did not re-apply for the position, and the

VA chose another applicant.

      In July or August 2012, Plaintiff applied for the position of

Supervisory Program Specialist which was advertised under Vacancy

Announcement Number OA-12-701395.                On September 19, 2012, three

other    candidates      were   referred    to    the   selection   panel.      The

position was filled from this list of candidates; thus. Plaintiff

did not get this position either.

      On November 21, 2012, Plaintiff filed an EEO complaint in

which she alleged that the VA discriminated against her based on

her       race       (African           American),        disability         (major

depression/sarcoidosis), and in reprisal for prior protected EEO

activity when she was not hired for these two positions. Plaintiff

received a Notice of Right to Sue letter on December 9, 2017, and

timely filed the instant case.             As stated previously. Plaintiff

used a form Complaint for Employment Discrimination, on which she

checked the following boxes as bases for this Court's jurisdiction:

(1) Title VII of the Civil Rights Act of 1964, as codified, 42

U.S.C. §§ 2000e - 2000e-17 ("Title VII"); (2) Age Discrimination
in Employment Act of 1967, as codified, 29 U.S.C. §§ 621-634

("ADEA"); (3) Americans with Disabilities Act of 1990, as codified,

42 U.S.C. §§ 12112-12117 ("ADA"); and (4) Other - "Whistle Blower

Laws."i   (Doc. No. 1, Compl. at 3.)



                              III.    ANALYSIS


     Defendant has moved to dismiss all of Plaintiff's claims,

contending that she failed to exhaust her administrative remedies

with respect to the ADEA and WPA claims, and that she failed to

allege sufficient facts to plausibly suggest that she is entitled

to relief on all of her claims.


     A.     Failure to Exhaust the ADEA and WPA Claims

     In   general,    where   a     plaintiff    is    required     to   exhaust

administrative remedies prior to bringing a federal lawsuit, the

scope of the judicial complaint is limited to the scope of the

investigation    by   the   Equal    Employment       Opportunity    Commission

("EEOC").   Thus, a plaintiff is precluded from pursuing any claims

in a federal lawsuit that are not "like or related" to the claims

asserted by the plaintiff in her EEOC charge, or that could not

reasonably be expected to arise during the course of the EEOC

investigation.   Gregory v. Ga. Dep't of Human Res., 355 F.3d 1277,

1279-80 (11th cir. 2004).



1   Plaintiff is presumably referring to the federal Whistleblower
Protection Act ("WPA"), 5 U.S.C. § 2302(b)(8).
      The ADEA requires an individual alleging age discrimination

in employment to exhaust the administrative remedies available

from the EEOC prior to filing suit in federal court.             29 U.S.C. §

626(d)(1).     In this case, Plaintiff's EEOC complaint does not

mention age discrimination.        Instead, she lists "race," "reprisal"

and   "disability"    as    the   bases    of   her   discrimination   claim.^

Moreover,     the    EEOC    Decision       Letter     never   mentions   age

discrimination in its review of the merits.            Also, while Plaintiff

checks the box listing the ADEA as a basis for this Court's

jurisdiction, she does not check the "age" box under the Statement

of Claim section, and in her factual background, she only mentions

race, disability and reprisal. Finally, Plaintiff does not mention

age discrimination in her responsive brief.

      Upon the foregoing, the Court concludes that Plaintiff did

not intend to pursue a claim for age discrimination under the ADEA,

and in any event, any ADEA claim must be dismissed for failure to

exhaust administrative remedies.

      The   Court now addresses Plaintiff's reference to "Whistle

Blower Laws" in her complaint.            The Whistleblower Protection Act




2 Defendant attaches Plaintiff's EEOC complaint to its motion to
dismiss. (Doc. No. 12-1.) Because Defendant has moved to dismiss
for failure to exhaust administrative remedies, matters outside of
the pleadings, such as an EEOC complaint, may be considered. See
Brady v. Postmaster General, U.S. Postal Serv., 521 F. App'x 914,
916 (11*^^ Cir. 2013) (quoting Bryant v. Rich, 530 F.3d 1368, 1376
(11th Cir. 2008)).
("WPA"), 5 U.S.C. § 2302(b)(8), provides protection to federal

employees against agency reprisal for whistleblowing activities,

such as disclosing illegal conduct, gross mismanagement, gross

waste of funds, or acts presenting substantial dangers to health

and    safety.     WPA   claims   are   considered    under   the       procedural

framework of the Civil Service Reform Act ("CSRA").                 Hendrix v.

Snow, 2006 WL 288099 (ll^h cir. Feb. 8, 2006).                Thus, the CSRA

provides the exclusive remedy for claims brought pursuant to the

WPA.     Indeed, "'[u]nder no circumstances does the WPA grant the

district court jurisdiction to entertain a whistleblower cause of

action brought directly before it in the first instance.'"                  Id. at

*8 (quoting Stella v. Mineta, 284 F.3d 135, 142 (B.C. Cir. 2002)).

       In this case. Plaintiff has not alleged that she complied

with the procedures set forth in the CSRA.              She has not sought

relief    before   the   Office   of    Special   Counsel   (see    5    U.S.C.   §

1214(a)(3)), nor has the Office of Special Counsel investigated

the matter.      Instead, Plaintiff only filed a claim with the EEOC.

In her EEOC claim. Plaintiff did not contend or state facts to

support a claim that she did not get a promotion due to the VA's

reprisal for whistleblowing activities.              In fact. Plaintiff has

not alleged that she engaged in any conduct that would constitute

a whistleblowing activity.         Finally, Plaintiff does not mention

the WPA or whistleblowing activities in her responsive brief.
       Upon the foregoing, the Court concludes that Plaintiff did

not intend to pursue a claim under the WPA, and in any event, any

WPA claim must be dismissed for failure to exhaust administrative


remedies.


       B.     Title VII Race Discrimination


       In the absence of direct evidence of racial discrimination,^

a plaintiff must allege facts sufficient to show a prima facie

case    of    racial   discrimination       under   the   McDonnell   Douglas'^

framework, to wit:      (1) that she is a member of a protected class,

(2) that she was qualified for the position; (3) that she suffered

an adverse employment action; and (4) that she was treated less

favorably than a similarly situated person outside of her protected

class.       See, e.g., Flowers v. Troup Cnty., 803 F.3d 1327, 1336

(11th cir. 2015).

       The McDonnell Douglas framework, however, is an evidentiary

standard, not a pleading requirement.           Thus, a Title VII complaint

need not allege specific facts sufficient to establish a prima

facie case, but "must provide 'enough factual matter (taken as

true) to suggest' intentional [race] discrimination."            Castillo v.

Allegro Resort Marketing, 603 F. App'x 913, 917 (11th cir. 2015)




3 Plaintiff pled no facts that would constitute direct evidence of
discrimination.


4 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                        a
Cir. 2008)) (emphasis added); see also Andrews v. City of Hartford,

700 F. App'x 924, 926 (11^^ Cir. 2017) ("[A] complaint must allege

sufficient   facts   to   allow   the    court   to   draw   the   reasonable


inference that the employer engaged in discrimination.").

     In this case, Plaintiff has alleged that she was black and

that she was not hired for two positions, thus satisfying the first

and third elements.       However, she has not alleged that she was

qualified for the positions or that a similarly-situated, non-

black individual was selected or treated more favorably.                  The

entirety of the statement of facts in Plaintiff's complaint are:

     On Nov. 21, 2012, I filed an EEC complaint in which [I]
     alleged that the Agency discriminated against [me] on
     the bases of race (Black), disability and in reprisal
     for prior protected EEC activity when 1. On August 28,
     2012 [I] was referred but not selected for the position
     of Registered Nurse (Wound Care) . . .; and 2. On Sept.
     19, 2012, [I] was not referred for the position of
     Supervisory Program Specialist . . . .

(Doc. No. 1, at 4-5.)      These facts do not address the other two

elements - qualification and comparators.

     While   the   EEOC   Decision      Letter   attached    to    Plaintiff's

complaint provides more factual content, it does not cure the

inadequacies of Plaintiff's pleading.        Indeed, the stated facts of

the EEOC Decision Letter actually cut against any claim                  that

Plaintiff was discriminated against.        It points out that Plaintiff

did not even apply for the readvertised position of Registered

Nurse (EEOC Decision Letter, at 5); thus. Plaintiff can hardly be
similarly situated to the applicant who was hired.                  There is also

a statement indicating that Plaintiff may not have been qualified

for the     Registered     Nurse   position in       that none of         the   three

referred applicants (including Plaintiff) were selected because

they lacked wound care experience on their applications.                        (Id.)

As to the second position, Supervisory Program Specialist, the

only statement respecting qualification remarks that Plaintiff was

not   referred     because     "she     was   not    listed   on    the     internal


certification list, and under the local American Federation of

Government       Employees    (AFGE)    master      agreement,     management     is

required    to    review     internal   candidates     first."      (Id.)       Thus,

Plaintiff    has    not    alleged     sufficient    facts    to    show    she   was

qualified for each position, and she has not identified any

specific     comparator      she   contends    was    treated      differently    or

presented any facts indicating how that individual is similarly

situated.5


      The only other factual allegations in the EEOC Decision Letter

potentially relevant to a claim of racial discrimination are

statements attributed to Plaintiff through the EEOC investigation.

The EEOC Decision Letter reports that Plaintiff complained "that




5  The Court notes that Plaintiff provides more specific facts
regarding her qualifications, the selection process, and the
people involved therein in her responsive brief to the motion to
dismiss.  The Court cannot consider these facts because they are
matters outside of the pleadings.

                                         10
the Selecting Official saw her application and threw it into the

trash . . . .      [Plaintiff] thought that race was a factor in her

nonselection because management ran the [VA] *like a plantation,'

and Caucasian nurses get to do their jobs by 'sitting down or

carrying a pad around and checking things,' while African-American

nurses are responsible for patient care and work with medicine

carts."    (Id. at 2-3.)     Plaintiff also made the blanket assertion

that "management is racist."           (Id. at 3.)     These allegations,

however, are mere labels and conclusions and thus, do not suffice

to state a plausible claim for relief.        See Iqbal, 556 U.S. at 678

("A pleading that offers 'labels and conclusions' . . . will not

do.       Nor   does   a   complaint    suffice   if   it   tenders   'naked

assertion[s]' devoid of 'further factual enhancement.'" (quoting

Twombly, 550 U.S. at 55, 557)); see also Gadling-Cole v. Lagory,

2015 WL 1268018 (N.D. Ala. Mar. 19, 2015) (in granting a motion to

dismiss,    concluding     that the    plaintiff's "bare    statement that

'other employees' received more favorable treatment is the type of

conclusory allegation that 'epitomizes speculation and therefore

does not amount to a short and plain statement of [her] claim under

Rule 8(a)'" (quoted source omitted)).

      The factual allegations in the complaint and the EEOC Decision

Letter are insufficient to allow the Court to infer that Plaintiff

was not hired for either position because of her race.            In short.




                                       11
Plaintiff has failed to allege a plausible claim of disparate

treatment, and her claim of race discrimination must be dismissed.

      C.   Title VII Retaliation Claim


      To plausibly state a claim for retaliation under Title VII,

a plaintiff must show that (1) she engaged in statutorily protected

activity, (2) she suffered an adverse employment action, and (3)

there is some causal connection between the two events.              McCann v.


Tillman, 526 F,3d 1370, 1375 (11^^ cir. 2008); Hopkins v. Saint

Lucie Cnty. Sch. Bd., 399 F. App'x 563, 566 (11*^^ Cir. 2010).             In

consideration of      the   complaint and the EEOC Decision Letter,

Plaintiff has failed to allege any facts that would show that she

had engaged or was engaging in a statutorily protected form of

expression    when    she    was   turned    down   for   either    position.

Plaintiff's EEOC complaint was filed in November 2012, after the

two   positions      had    been   filled.      Accordingly,       Plaintiff's

conclusory claim of "reprisal" is unsupported by any factual

allegations and must be dismissed.

      D.   The Disability Claim

      Plaintiff checks the "ADA" box on her complaint indicating

that she intends to pursue a disability discrimination claim.              She

also mentions disability discrimination with the EEOC.                However,

a disability discrimination claim by a federal employee must be

brought under the Rehabilitation Act.          29 U.S.C. § 791.




                                      12
      A plaintiff shows a prima facie case of discrimination under

the Rehabilitation Act by showing that (1) she has a disability,

(2) is otherwise qualified for the position, and (3) was subjected

to unlawful discrimination because of that disability.                      Sutton v.

Lader,    185    F.3d   1203,     1207   (11^^ cir.       1999).     As     previously

explained. Plaintiff has failed to allege sufficient facts to show

that she was qualified for either position for which she applied.

Moreover, Plaintiff has wholly failed to allege facts that would

indicate that her disability played any role in the decision not

to   hire   her   for     either    position,       let    alone    that    it   was   a

determinative      factor.         See   Andrews,    700    F.     App'x    at   926-27

(affirming district court's dismissal of an ADA claim because the

plaintiff did not allege that his disability was a "determinative

factor"     in   the    city's    decision     to   fire    him).     A     conclusory

statement that Plaintiff was not hired because of her disability

is not sufficient to state a discrimination claim. See id. at 927


(dismissing the plaintiff's ADA claim because he failed to allege

plausible facts concerning the officials who made the decision and

their motives, how his disability was a determinative factor in

the decision, or "any other facts giving rise to an inference of

disability discrimination").             Accordingly, Plaintiff's disability

discrimination         claim     under   the    Rehabilitation        Act    must      be


dismissed.




                                          13
                                 IV.    CONCLUSION


       Upon the foregoing, Defendant's motion to dismiss (doc. no.

12)    is   GRANTED     IN   PART.     Plaintiff's    age    discrimination      and

whistleblower         claims    are    dismissed    for     failure    to   exhaust


administrative remedies.


       The Court also concludes that Plaintiff has failed to state


a claim for race discrimination, disability discrimination, or

reprisal.       Thus, these claims are due to be dismissed pursuant to

Federal     Rule   of   Civil    Procedure     12(b)(6).      Nevertheless,      the

Eleventh Circuit has counseled that when "a more carefully drafted

complaint might state a claim, a plaintiff must be given at least

one    chance    to   amend    the    complaint    before    the   district   court

dismisses the action with prejudice."               Bryant v. Dupree, 252 F.3d

1161, 1163 (11^1^ Cir. 2001).           Here, Plaintiff has not previously

amended her complaint, and it cannot be said that any attempt to

do so with respect to her claims of race discrimination, disability

discrimination, and reprisal would be futile.                      Thus, Plaintiff

will be given one opportunity to amend her complaint in a manner

that comports with the pleading requirements set forth above.

       Should Plaintiff wish to pursue this case, IT IS ORDERED

that    she     shall   amend    her    complaint    to     include   all   of   her

allegations in one document, within twenty-one (21) days of the

date of this Order.            Plaintiff's amended complaint MUST comply

with the following instructions.

                                          14
       The amended complaint must be printed legibly so the Court

may    discern    Plaintiff's          claims,      and     it    will    supersede        and

replace     in    its       entirety        the    previous       pleading         filed    by

Plaintiff.       See Krinsk v. SunTrust Banks, Inc., 654 F.3d 1194,

1202 (11'^'^ Cir, 2011); Lowery v. Ala. Power Co., 483 F.3d 1184,

1219    (ll*^*^ Cir.    2007) ("an amended complaint supersedes the

initial complaint and becomes the operative pleading in the

case").     The amended complaint should clearly set forth which

causes of action or "counts" (race discrimination, disability

discrimination, and/or reprisal) Plaintiff is pursuing.                                    The

amended complaint must contain sequentially numbered paragraphs

containing only one act of misconduct or factual allegation per

paragraph.

       Plaintiff       is    cautioned       that    she    must       avoid       conclusory

allegations; she must state specific facts that support her

claims.          In    particular,          if     she    alleges        that      Defendant

discriminated         against        her,    she     must    state        what      acts   of

discrimination         she        contends    occurred;          who   engaged        in   the

discriminatory acts and when; and the facts she contends support

her    belief    that       the    acts   was     taken    because       of    a   protected

characteristic such as race or disability.                        If Plaintiff alleges

that Defendant retaliated against her, she must identify the

statutorily protected activity she engaged in; when she engaged

                                              15
in the protected activity; to whom she voiced her complaint and

the form of her complaint; the acts of retaliation (when they

occurred and who took them); and facts to support her belief

that the acts were taken because she engaged in statutorily

protected activity.      While Plaintiff may attach exhibits to her

amended complaint, she shall not incorporate them by reference

as a means of providing the factual basis for her complaint.^

    Plaintiff is further cautioned that no portion of any prior

pleading (including her response to the motion to dismiss and

original    complaint)   shall    be    incorporated      into   her amended

complaint by reference.      Moreover, Plaintiff shall submit only

one amended complaint in accordance with the terms of this

Order.     Therefore, Plaintiff shall state in the single amended

complaint filed in accordance with the terms of this Order all

claims she wishes the Court to consider as a basis for awarding

the relief sought.

    Plaintiff     is   DIRECTED    to       file   and   serve   her   amended

complaint on Defendant no later than twenty-one (21) days from

the date of this Order.       If Plaintiff does not file a timely

amended complaint, the Court will assume that she does not wish




6 For example. Plaintiff should not simply state, "See attached
documents."

                                       16
to prosecute the case, and the case will be dismissed without

further notice.


    ORDER ENTERED at Augusta, Georgia, this 9^^ day of October,

2018.




                                   UNITE                JUDGE




                              17
